NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted August 14, 2014*
                                  Decided August 19, 2014

                                          Before

                          WILLIAM J. BAUER, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge      

No. 13‐3922

PAUL WILLIAMS,                                Appeal from the United States District
     Plaintiff‐Appellant,                     Court for the Southern District of Indiana,
                                              Indianapolis Division.
      v.
                                              No. 1:13‐cv‐01825‐RLY‐MJD
VELMA MILLER,
    Defendant‐Appellee.                       Richard L. Young,
                                              Chief Judge.

                                        O R D E R



      *
         The appellee was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 13‐3922                                                                              Page 2

        As best we can tell from the limited record before us, this federal lawsuit arises
from a real‐property dispute litigated in Indiana state court. Both parties are citizens of
Indiana. When Velma Miller successfully sued to evict Paul Williams from a
commercial space, he obtained a default judgment on several counterclaims. Williams
nevertheless was evicted, and the building later was torn down because of structural
problems. Williams then turned to federal court alleging that Miller had not satisfied
the default judgment and also should compensate him for “personal items” he lost
when the building was “demolished.” The district court screened Williams’s complaint,
see 28 U.S.C. § 1915(e)(2); Jaros v. Illinois Dep’t of Corr., 684 F.3d 667, 668–69 n.1 (7th Cir.
2012), and could not identify any basis for subject‐matter jurisdiction. The court invited
Williams to supplement his complaint to allege jurisdiction, but instead he submitted
documents from the state litigation, none of which, the court reasoned, is relevant to
subject‐matter jurisdiction. The court thus dismissed the action, and Williams appeals.
In his appellate brief, he iterates that he has been unable to collect on his default
judgment against Miller.

       Like the district court, we cannot discern any basis for federal subject‐matter
jurisdiction over Williams’s complaint. A suit to collect a judgment requires an
“independent jurisdictional basis,” see Carver v. Condie, 169 F.3d 469, 472 (7th Cir. 1999);
no such basis exists here because claims concerning lost or converted property arise
under state, not federal, law, see IND. CODE §§ 32‐35‐2‐1 to 32‐35‐2‐35. Thus,
federal‐question jurisdiction is absent. See 28 U.S.C. § 1331. Williams and Miller are
citizens of the same state, so diversity jurisdiction is unavailable. See 28 U.S.C. § 1332(a).
No other basis for federal subject‐matter jurisdiction exists.

                                                                                   AFFIRMED.